Citation Nr: 1420533	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-11 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA death pension benefits in the amount of $16,890.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to April 1947.  He died in February 2003.  The appellant is his surviving spouse. 


This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2012 decision of the Department of Veterans Affairs (VA) Debt Management Center in Fort Snelling, Minnesota, which denied the waiver of recovery of an overpayment of VA benefits in the amount of $16,890.  Jurisdiction over the appeal was subsequently transferred to the Pension Management Center in Milwaukee, Wisconsin.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Subsequent to the issuance of the most recent Statement of the Case, the Veteran submitted additional statements in May 2013, for which a waiver of initial RO consideration was provided.


FINDINGS OF FACT

1.  A March 2010 letter (in Virtual VA) from the VA Pension Management Center in Milwaukee, Wisconsin, informed the appellant that it had received information that she was receiving Social Security Administration (SSA) benefit income, and proposed to terminate payments of VA benefits. 

2.  A June 4, 2010 letter (in Virtual VA), sent to the appellant at her last known address of record, notified her that pension benefits were terminated, that she had received an overpayment, and that a forthcoming letter would notify her of the amount of the overpayment debt and how she could repay it. 

3.  In a June 18, 2010 letter, sent to the appellant at her last known address of record, the VA notified the appellant that an overpayment had been created in the total amount of $16,890.  Enclosed with this letter was an attachment that notified the appellant that she had 180 days from the date of this notice to request a waiver of recovery of the overpayment. 

4.  VA did not receive a request for waiver of recovery of the $16,890 overpayment from the appellant within 180 days of the June 18, 2010 notification letter. 

5.  The appellant has not provided clear evidence showing that she did not receive the June 18, 2010 notice of overpayment, or that there was a delay in the receipt of such notice.

6.  The appellant's failure to file a claim for waiver of recovery of the overpayment in question is not shown to be a direct result of a mental illness.


CONCLUSION OF LAW

The appellant did not file a timely request for waiver of recovery of an overpayment of VA pension benefits in the amount of $16,890.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.911, 1.963 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The Board notes, however, that the VCAA is not applicable to claims involving the validity of the creation of an overpayment or a request for waiver of recovery of overpayment.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Instead, the United States Court of Appeals for Veterans Claims (Court) observed in Barger, that the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, contains its own notice provisions.  Barger, 16 Vet. App. 132.

Under the provisions of 38 U.S.C.A. § 5302, governing the waiver of recovery of claims, VA shall include in the notification to the payee a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedure for submitting the application.  38 U.S.C.A. § 5302(a). In addition, by regulation, it is required that, when a debt results from an individual's participation in a benefits program, the individual must be informed of the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(d).  The individual must also be notified of his or her rights and remedies, specifically, that he or she may informally dispute the debt or the amount of the debt; that she or he may request a waiver; that she or he may request a hearing; and that she or he may appeal the underlying debt.  38 C.F.R. § 1.911(b), (c).  The claimant must also be provided notice of the reasons for the debt.  38 C.F.R. 
§ 1.911(d). 

The Board finds that notification in accordance with the provisions of 38 U.S.C.A. § 5302 (a) and 38 C.F.R. § 1.911 was provided to the appellant in an June 18, 2010 notice of overpayment from the Debt Management Center and in an attached enclosure to the letter, titled Notice of Rights and Obligations.  The June 2010 notice of overpayment stated that information regarding the appellant's right to dispute the debt and the right to request a waiver were in the enclosed Notice of Rights and Obligations.  While a copy of the enclosure was not associated with the claims file, absent clear evidence to the contrary, the Board finds that the document was included with the June 2010 notice.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that government officials are presumed to "have properly discharged their official duties."); see also Schoolman v. West, 12 Vet. App. 307, 310 (1999).  In the present case, the appellant has not asserted non-receipt of either the notice letter or the enclosed Notice of Rights and Obligations. As such, the Board finds that the appellant has not provided clear evidence showing that she did not receive the June 2010 notification letter and the Board may presume that such notification was received by the appellant in a timely manner.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Board finds that the evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required.

Laws and Regulations

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c) (West 2002); 38 C.F.R. § 1.963. 

A request for waiver of indebtedness must be made within 180 days following the date of a notice of indebtedness, for notices issued on or after April 1, 1983.  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  
38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963. 

VA regulations provide that "notice" means written notice sent to a claimant or payee at his latest address of record.  38 C.F.R. § 3.1(q).  In the absence of clear and convincing evidence to the contrary, the law presumes regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. at 309 (1992).  A statement from the claimant that he did not receive applicable notice is not enough to rebut the presumption.  YT v. Brown, 9 Vet. App. 195, 199 (1996). 

Analysis

The Board initially notes that the appellant has not challenged the validity of the debt or the amount in question, but rather, seeks a waiver of the debt.  The record shows that the appellant was paid VA pension death benefits at the same time she was receiving SSA disability benefits; thus creating an overpayment in the amount of $16,890.  Because the appellant has not challenged the validity or the amount of the debt, the Board will adjudicate the waiver issue without addressing the creation of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

Upon review of all the evidence of record, the Board finds that VA did not receive a timely request for waiver of recovery of an overpayment of VA death pension benefits in the amount of $16,890.  An April 2004 decisional letter granted the appellant nonservice-connected death pension benefits, effective June 1, 2003.  Subsequent letters addressing the appellant's award dated December 2006, June 2007, July 2007, December 2008 and December 2009 informed her that the pension rate was directly related to her family income, that adjustments to payments must be made whenever her income changed, and that she must notify VA immediately if she received income from a source other than what was shown above.  The appellant was also advised that she must report any changes in the income shown, and that failure to inform VA promptly of income changes may result in the creation of an overpayment in her account.

A March 2010 letter (in Virtual VA) from the VA Pension Management Center, informed the appellant that it had received information that she was receiving SSA benefit income, and her VA benefits were to be terminated as the amount of her annual income from SSA made her ineligible for VA pension benefits.

In a subsequent June 4, 2010 letter (in Virtual VA), the VA Pension Management Center notified the appellant that her pension benefits were terminated, that she had received an overpayment, and that a forthcoming letter would notify her of the amount of the overpayment debt and how she could repay it.  The June 4, 2010 letter specified the amount of income received by the appellant beginning on April 1, 2008, from Social Security and other sources, which were counted in assessing her monthly entitlement amount.

A June 18, 2010 letter (in Virtual VA) from the VA Debt Management Center informed the appellant that she was paid $16,890 more than she was entitled to receive.  An enclosed Notice of Rights and Obligations informed the appellant that she had a right to dispute the amount of the debt or request a waiver of recovery of the indebtedness within 180 days in writing.

An August 13, 2010 letter indicated that the appellant's proposed payment play was not accepted and reiterated that she had the right to request a waiver.  This letter explained that if a waiver was granted, part or all of the indebtedness may be forgiven.  The August 2010 letter explained how to request a waiver and clearly advised the appellant that the request for a waiver of indebtedness must be received by December 18, 2010 to be considered.

Upon review of the evidence of record, the Board finds that the correspondence received by VA subsequent to the date of the June 18, 2010 notification letter do not constitute a timely request for waiver of recovery of the $16,890 overpayment.  In this regard, the Veteran submitted a May 2012 VA Form 9 where she stated that she received the original notification for the overpayment, but she "did not understand any of it."  According to the appellant, she tried to contact VA on several occasions, but received no response or assistance.  The Board finds the appellant's statements regarding her lack of knowledge to file a timely waiver not credible. 

In this regard, VA received correspondence from the appellant's Congressman in January 2012, which included a letter from the appellant dated August 2011.  In her letter, the appellant stated that she could not afford the overpayment and was still "trying to fight it."  Moreover, the appellant admitted that she had "missed the opportunity to get it erased" and "missed the deadline to file a waiver."  The Board finds that this evidence demonstrates that the appellant knew that a timely waiver was required to "erase" the overpayment, and knew that she had "missed" the deadline for filing a waiver.

Moreover, the appellant had a separate overpayment dispute in 2007 based on fugitive felon status.  The appellant promptly acted upon her overpayment at that time, which suggests to the Board she would also be aware to follow-up on the issue in her current overpayment dispute.  

For these reasons, the Board finds that the weight of the credible evidence of record demonstrates that the appellant was aware of the requirement to file a timely waiver of overpayment.  Importantly, the Board finds that there were no requests by the appellant for waiver of the overpayment submitted within the required 180 day period, to include the appellant's August 2011 statement, which was submitted more than one year after the June 18, 2010 notice letter.

In April 2012, the Debt Management Center denied the appellant's request for a waiver of recovery of the $16,890 overpayment because she failed to submit her application for a waiver within 180 days of the date of the June 2010 notification letter.

Based on a review of the record, as discussed above, the Board finds that the appellant did not submit a timely request for a waiver of recovery of the $16,890 overpayment.  As an initial matter, the record does not demonstrate, nor does the appellant assert that she never received notice of the debt.  As outlined above the notice was mailed to her address of record.  Accordingly, an extension under 38 C.F.R. § 1.963 is not for application.  The earliest correspondence from the appellant indicating that she wished to have her indebtedness of 16,890 waived was in the August 2011 letter, dated over one year after the June 2010 notification.  Based on the foregoing, the Board finds that VA did not receive a request for waiver of recovery of the $16,890 overpayment from the appellant within 180 days of the June 18, 2010 notification letter.  See 38 U.S.C.A. § 5302(a) (West 2002).

The appellant has also argued in an April 2012 statement that she was having several health issues during the prior year and "time just lapsed when it came to the waiver."  Accordingly, the Board considered whether the time for filing could be equitably tolled.  Equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and (3) diligence during the requested tolling period.  Checo v. Shinseki, No. 2013-7059, 2014 WL XXXXXXX, at *3 (Fed. Cir. Apr. 23, 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.  The Federal Circuit has also held that filing deadlines can be equitably tolled where a claimant is able to show that the failure to file was the direct result of a mental illness that rendered him or her incapable of rational thought or deliberate decision making, or incapable of handling his or her own affairs or unable to function in society.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).  Also in Claiborne v. Nicholson, 19 Vet. App. 181, 184 (2005), the Court held that the burden of proof is on the claimant to show that the failure to file an appeal was the direct result of a mental illness.  Id. at 184.  In this case, the evidence does not demonstrate that, at the time the overpayment was created, the appellant's psychiatric condition or any other health issues rendered her incapable of handling her financial affairs, or that any disability prevented her from filing a timely request for waiver.  In other words, although arguably she met the extraordinary circumstance prong, she failed to show causation or due diligence.  As noted in the August 2010 letter, the appellant contacted VA to try to work on a payment plan.  The appellant was therefore aware of the debt and took steps to pay off the debt reflecting that in spite of any physical or mental disabilities she still retained the ability to contact VA regarding this debt and manage her financial affairs.  Furthermore, in the process of this, she was again reminded of the date in which she needed to submit her request to timely seek a waiver of the debt and never followed through.  As such, the Board finds an extension of the 180 day filing period is not warranted.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963.

Lastly, the appellant contends that the $16,890 overpayment should be waived as it would cause her financial hardship.  Under the circumstances presented, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  The standard of equity and good conscience, which takes such considerations in to account, comes into play only after a timely request for waiver has been submitted. 38 C.F.R. §§ 1.963(b)(2), 1.965.  As the appellant's waiver was not timely received, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the above analysis, the Board concludes that the appellant did not submit a request for a waiver of recovery of overpayment within 180 days after notice of the overpayment was sent to her address of record by June 18, 2010 notice letter.  The appellant has not met the requirements for an extension of the 180 day notice period under relevant exceptions to the legal criteria.  Therefore, the Board has no authority to disregard the limitations pertaining to timeliness standards for waiver requests.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  Here, the Board has determined that the appellant's request for waiver of overpayment is not timely, and as a matter of law, must be denied.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to a waiver of recovery of an overpayment of VA death pension benefits in the amount of $16,890 is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


